Citation Nr: 1828824	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veterans Educational Assistance Program (VEAP) benefits under Chapter 32, Title 38, United States Code.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from June 1984 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2014.  A Statement of the Case (SOC) was issued in September 2014.  A timely substantive appeal was received in October 2014.


FINDINGS OF FACT

1.  The appellant entered onto active duty in June 1984.

2.  The appellant was discharged from active service in August 1988.

3.  From August 1988 to August 1998, the appellant did not apply for, or use, any of his VEAP benefits. 


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 32, Title 38, United States Code, have not been met.  38 U.S.C. §§ 3221, 3222, 3223; 38 C.F.R. §§ 21.5040, 21.5058, 21.5064 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law


Statutory and regulatory provisions governing eligibility for VEAP benefits provide that an individual who is on active duty and who entered military service on or after January 1, 1977, and before July 1, 1985, shall have the right to enroll in the Chapter 32 educational assistance program at any time during such individual's service on active duty before July 1, 1985.  When an individual elects to enroll in the program, he or she must participate for at least 12 consecutive months before disenrolling or suspending participation.  38 U.S.C. § 3221(a); 38 C.F.R. § 21.5040(f).

A participant shall be permitted to suspend participation or disenroll from the program at the end of the 12 consecutive month period of participation.  If participation is suspended, the participant shall be eligible to make additional contributions to the program provided he meets certain conditions.  38 U.S.C. § 3221(c); 38 C.F.R. § 21.5058(a), 21.5060(a).  If a participant disenrolls from the program, such participant forfeits any entitlement to benefits under the program except as provided in subsection (e) of 38 U.S.C. § 3221 and is eligible for a refund of his or her contributions.  38 U.S.C. § 3221(d); 38 C.F.R. § 21.5021(h), 21.5064(a).  A participant who disenrolls may be permitted to reenroll in the program provided he meets certain conditions.  38 U.S.C. § 3221(e); 38 C.F.R. § 21.5058(a).  Each individual electing to participate in the VEAP shall agree to have a monthly deduction made from his or her military pay.  Such monthly deduction shall be in any amount not less than $25.00 (US dollars), or more than $100.00 (US dollars).  38 U.S.C. § 3222(a); 38 C.F.R. § 21.5052(b).

Moreover, the benefits "shall not be afforded an eligible veteran . . . more than 10 years after the date of such veteran's last discharge or release from active duty."  38 U.S.C. § 3232(a)(1); 38 C.F.R. § 21.5041.  An exception to this rule provides that the 10-year delimiting period can be extended if: (1) the appellant "was prevented from initiating or completing [his] chosen program of education during the delimiting period . . . because of a physical or mental disability which was not the result of [his] own willful misconduct," and (2) the appellant submits an application for extension within one year after the last date of the delimiting period otherwise applicable, or within one year after the termination date of his mental or physical disability, whichever is later.  38 U.S.C. § 3232(a)(2); 38 C.F.R. § 21.5042.

III.  Entitlement to VEAP Benefits

As noted in the September 2014 SOC, the appellant meets the requirements for the minimum length of active duty service and requirements as to dates of service applicable to the Chapter 32 VEAP.  However, the claim must be denied as he did not use his benefits within 10 years following his release from active duty and no exception is applicable.  38 U.S.C. § 3232(a)(2); 38 C.F.R. § 21.5042.

The appellant's Application for VA Education Benefits was received in June 2014.  He stated that he had not previously applied for VA benefits and that he would begin training on June 30, 2014.  He served on active duty in the Air Force from June 1984 to August 15, 1988, and was a member of the Air Force Reserve from August 1988 to June 3, 1990.

The record establishes that the appellant made monetary contributions to the VEAP while on active duty.  June 2014 Chapter 32 Participant Account Summaries and Contribution Histories note that the appellant was released from active duty on August 15, 1988, and that his delimiting date was August 16, 1998.  He had been refunded $250, the total of his 10 months of contributions, on January 10, 2000, in the form of a Disenrollment Refund.  See 38 U.S.C. § 3223.

In his NOD, received in July 2014, the appellant stated that he took college classes while on active duty and was planning to re-enlist, but learned that his mother committed suicide.  He was needed at home; thus, he could not continue on active duty.  He planned to complete his degree via the VEAP, but had to work two jobs to support his family instead.  He recently enrolled in a university but learned that he was no longer eligible to utilize the VEAP.  He contended that he had never been informed of the 10-year delimiting date for the use of the VEAP.  On his substantive appeal, received in October 2014, he argued that, because he was never informed of a 10-year delimiting date, and because he never signed any acknowledgment of such delimiting date, he should be entitled to utilize the VEAP.

The appellant has competently reported experiencing a family hardship due to the death of his mother, necessitating that he not reenlist but rather work two jobs to support his family.  An extension of the 10-year delimiting date may be granted if the appellant "was prevented from initiating or completing [his] chosen program of education during the delimiting period . . . because of a physical or mental disability which was not the result of [his] own willful misconduct," and an application for extension is received within one year after the last date of the delimiting period otherwise applicable, or within one year after the termination date of his mental or physical disability, whichever is later.  38 U.S.C. § 3232(a)(2); 38 C.F.R. § 21.5042.  The appellant did not file a request for such an extension.  Further, he argues that he was precluded from pursuing his chosen program of education during the 10-year period due to family needs, rather than a physical or mental disability which he experienced. 

To the extent the appellant argues that he is entitled to VEAP benefits because he was never informed about the 10-year delimiting period, and never agreed to such limitation, the Board observes that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits); Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

In any event, the Board notes that the appellant's $250 of VEAP contributions have been refunded and that he did not apply for an extension of the 10-year delimiting period.

While the Board is sympathetic to the appellant's loss of his mother, which necessitated that he work two jobs to support his family rather than attend school following discharge, the Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104(c).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See OPM v. Richmond, 496 U.S. 414, 434 (1990); Smith v. Derwinski, 2 Vet. App. 429 (1992).

Under the undisputed facts in this case, there is no legal basis upon which to award the benefit sought, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

Entitlement to Chapter 32 VEAP benefits is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


